DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

   CITIZENS FOR THOUGHTFUL GROWTH – WEST PALM BEACH,
    INC., a Florida not for profit corporation, and NANCY PULLUM,
                               Appellants,

                                     v.

 FLAGLER RESIDENTIAL LLC, a Florida limited liability company, and
   CITY OF WEST PALM BEACH, a Florida municipal corporation,
                        Appellees.

                               No. 4D20-2066

                              [October 7, 2021]

   Appeal from the Circuit Court for the Fifteenth Judicial Circuit,
Palm Beach County; Glenn D. Kelley, Judge; L.T. Case No. 50-2019-CA-
004619-XXXX-MB.

  Robert J. Hauser of Pankauski Hauser Lazarus PLLC, West Palm
Beach, and John R. Eubanks, Jr., of Sniffen & Spellman, P.A., West Palm
Beach, for appellants.

    Jack J. Aiello, Christopher P. Benvenuto, Brian M. Seymour and
S. Kaitlin Guerin of Gunster, Yoakley & Stewart, P.A., West Palm Beach,
for appellee Flagler Residential LLC.

  K. Denise Haire, West Palm Beach, for appellee City of West Palm
Beach.

PER CURIAM.

  Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.